Citation Nr: 0934091	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-23 361	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In July 2009, a videoconference hearing was held before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  The transcript of the hearing is in the claims 
folder.  

The issue of entitlement to service connection or a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability as 
the result of acoustic trauma during his active service.  

2.  The Veteran has tinnitus as the result of acoustic trauma 
during his active service.  




CONCLUSIONS OF LAW

1.  A hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

Discussion

When the Veteran was examined for service, his ears and drums 
were reported to be normal.  Audiometric findings were as 
follows (American Standards Association (ASA) units are 
converted to International Standards Organization (ISO) 
units):  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
30
5
5
15
0
5
LEFT
35
25
5
15
10
30

The service treatment records do not reflect any ear or 
hearing complaints, findings, treatment, or diagnosis.  

When the Veteran was examined for separation from service no 
abnormalities of the ears or drums were reported.  
Audiometric findings were reported as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
10

10

LEFT
10
10
10

10

The "10"s were written large so that one numeral covered 
the boxes for the right and left ears.  

Converting these findings from ASA units to ISO units result 
in the following:  







HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
20
20

15

LEFT
25
20
20

15


An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In this case, there 
is no competent medical evidence that a hearing loss or 
tinnitus was manifested to any degree in the year after the 
Veteran left active service.  

Following service, many years passed without medical 
documentation of any ear or hearing complaints, findings, 
treatment, or diagnosis.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

A VA audiology clinic record, dated in August 1998, shows the 
Veteran was new to the clinic and complained of a hearing 
loss in both ears, the left greater than the right, for at 
least 2 years.  He gave a positive history of noise exposure 
in and out of service.  He reported that he was on medication 
for hypertension.  He reported constant ringing tinnitus in 
both ears.  Audiometric testing showed the right ear had 
hearing within normal limits from 250 to 1000 Hertz, with a 
mild sensorineural hearing loss from 2000 to 8000 Hertz, with 
excellent discrimination.  The tympanic membrane was slightly 
rounded and reflexes were consistent with a hearing loss.  
The left ear hearing was within normal limits from 250 to 
1000 Hertz, with a moderate sloping to profound sensorineural 
hearing loss from 2000 to 8000 Hertz, with excellent 
discrimination.  The tympanic membrane was within normal 
limits.  Reflexes were consistent with a hearing loss.  
Hearing aids were recommended.  

The report of a July 2003 audiology consult shows that the 
Veteran was last seen in August 1998 and was being seen for a 
recheck.  He wore one VA issued hearing aid in his left ear 
and thought that his right ear was getting worse.  Test 
results of the right ear demonstrated mild sensorineural 
hearing loss that was essentially unchanged since the last 
test.  For the left ear, test results disclosed mild sloping 
to severe sensorineural hearing loss, which was essentially 
unchanged from the last test.  It was noted that the Veteran 
evidenced significant functional impairment in communication 
during activities of daily living.  Hearing aids were needed 
to participate in medical treatment.  New hearing aids were 
ordered.  

The report of the May 2006 audiology consult shows the 
Veteran was concerned that his hearing had decreased on the 
right.  He reported that numerous infections in the right ear 
had been treated in the last few years.  Otoscopy revealed an 
irritated right tympanic membrane.  Puretone testing 
indicated a mild to moderate sensorineural hearing loss.  
Word recognition was excellent.  Otoscopy showed the left ear 
to be within normal limits.  Puretone testing indicated a 
mild to profound sensorineural hearing loss.  Word 
recognition was good.  The results were consistent with those 
obtained in July 2003.  

The Veteran had a VA audiometric examination in June 2006.  
The claims file was reviewed.  It was noted that audiometric 
testing on entrance and separation examinations shows the 
Veteran's hearing to be within normal limits, bilaterally.  
He currently complained of a hearing loss and tinnitus.  He 
had difficulty understanding speech in a crowd.  He gave a 
history of serving in artillery with 8 inch howitzers and 
being exposed to noise from M-14 rifles in basic training.  
He reported that the ear plugs provided kept falling out.  
After service, he had noise exposure while driving trucks for 
3 years and had no recreational noise exposure.  He reported 
that his tinnitus was bilateral and constant.  

Testing of puretone threshold, in decibels, had results as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
30
30
40
50
60
45
LEFT
25
30
45
80
85
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  

The examiner reported that otoscopy revealed a slight amount 
of nonoccluding cerumen, bilaterally.  Both tympanic 
membranes were red in appearance.  Acoustic immittance 
testing yielded a Type A tympanogram in the left ear, 
indicating normal eardrum compliance and pressure.  
Tympanometry in the right ear showed a Type As tympanogram, 
indicating reduced eardrum compliance, in the presence of 
normal middle ear pressure.  Acoustic reflexes were present 
at all frequencies, bilaterally, except at 4000 Hertz in the 
left ear.  It was summarized that the test results reflected 
a mixed type hearing loss on the right, from mild (26-40 HL) 
to severe (70-89 HL); and a sensorineural hearing loss on the 
left, from normal to profound (90+ HL).  The examiner noted 
that exposure to hazardous levels of noise in service was 
conceded.  The examiner expressed the opinion that the 
Veteran's hearing loss and tinnitus were less likely as not 
(less than a 50/50 probability) caused by or a result of his 
military noise exposure because the Veteran had normal 
sensitivity upon discharge in 1967.  

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge by way of a videoconference hearing.  He 
described noise exposure in service, with exposure to noise 
from rifle fire in basic training, exposure to noise from 105 
millimeter guns during artillery training, and exposure to 
noise from tank-like self propelled 8-inch howitzers while 
serving in Korea.  He recounted that he first noticed his 
hearing loss when his first child began talking, 
approximately 35 years ago.  He said it was first diagnosed 
at a VA facility in 1995.  He first noticed the tinnitus in 
approximately 1972.  In addition to other information 
provided, the Veteran describe the impact of his hearing loss 
on his activities.  

Conclusion

The Veteran is competent to report what he experienced during 
and after service.  He has given credible testimony of noise 
exposure during service and the RO has conceded exposure.  
However, the question is whether this noise exposure resulted 
in a chronic disability.  The Veteran recalls having a 
hearing loss and tinnitus for a long time.  As a lay witness, 
he is competent to recollect a continuity of symptoms.  

On the other hand, we have a medical opinion to the effect 
that the Veteran's hearing loss and tinnitus were not likely 
to have been caused by his military noise exposure because 
the Veteran had normal sensitivity upon discharge in 1967.  
However, the separation audiogram upon which the medical 
opinion is based is not credible.  The entrance examination 
report contains a credible audiogram report showing varying 
hearing at varying decibels.  The separation examination 
report shows the hearing was the same at all frequencies in 
both ears.  That is simply not credible.  Because the VA 
medical opinion was based on a report that is not credible, 
the medical opinion has lost its probative value.  

The Veteran had credible noise exposure in service and he has 
given credible and competent testimony of a continuity of 
symptoms.  Resolving reasonable doubt in his favor, the Board 
finds that his hearing loss and tinnitus had their onset in 
service.  


ORDER

Service connection for a hearing loss disability is granted.  

Service connection for tinnitus is granted.  


REMAND

During his July 2009 videoconference hearing, the Veteran 
reported having treatment for his back disorder at VA 
facilities on a regular basis, since 1992.  Records of that 
treatment are not in evidence.  It appears that only the 
Audio related records were obtained.  The Veteran's complete 
VA medical records should be obtained and considered.  

It appears that the Veteran has a low back disorder.  
However, there is no opinion as to its relation to service.  
Such a medical opinion should be obtained, based on 
examination of the Veteran.  

Accordingly, the issue of entitlement to service connection 
or a low back disorder is REMANDED for the following action:

1.  A complete copy of the Veteran's VA 
medical records should be obtained and 
associated with the claims folder.  

2.  The Veteran should be scheduled for 
an examination of his low back.  
Imaging studies, such as X-rays or 
magnetic resonance imaging should be 
done for diagnostic purposes, as well 
as any other studies deemed necessary.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  He 
should provide a complete explanation 
in response to the following questions:

a.  What is the Veteran's current 
correct low back diagnosis?  

b.  Is it at least as likely as not 
that the Veteran's current low back 
disorder is the result of lifting 
artillery shells or other trauma during 
his active service?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

3.  Thereafter, the RO should readjudicate 
the claim for service connection for a low 
back disorder in light of any evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


